Fourth Court of Appeals
                                    San Antonio, Texas
                                           July 24, 2019

                                       No. 04-19-00227-CV

                                    IN RE M.I.A., A CHILD,
                                          Appellant

                   From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-PA-02030
                      The Honorable Cynthia Marie Chapa, Judge Presiding


                                          ORDER
        In this accelerated appeal, a child appeals an order denying the Texas Department of
Family & Protective Services’ request to terminate the parental rights of the child’s father. The
record in this appeal has been filed, as have the child’s and the Department’s briefs. In those
briefs, counsel certified a copy was served on the father’s trial counsel. However, in its final
order, the trial court relieved the father’s trial counsel “of all duties based on a finding of good
cause,” but did not appoint new counsel to represent the child’s father in this appeal.

        When the Department files suit requesting termination of a parent–child relationship, “the
court shall appoint an attorney ad litem to represent the interests of . . . an indigent parent of the
child who responds in opposition to the termination or appointment.” Tex. Fam. Code §
107.013(a). This provision contains a right to counsel in the trial court, in the court of appeals,
and in the Supreme Court of Texas. See In re P.M., 520 S.W.3d 24, 26 (Tex. 2016) (per curiam).
“Courts have a duty to see that withdrawal of counsel will not result in foreseeable prejudice to
the client.” Id. at 27. Consequently, if a court allows an attorney to withdraw, “it must provide
the appointment of new counsel” in the event of further appellate proceedings. Id. (emphasis
added). “An appellate court must ordinarily refer the matter of appointment of replacement
counsel to the trial court.” Id.

        We therefore ORDER that this appeal is abated and remanded to the trial court for the
appointment of counsel for the child’s father within 7 days of this order. This appeal will be
reinstated upon the trial court’s signing an order appointing new counsel.

        We further ORDER the trial court clerk, Mary Angie Garcia, to file a supplemental
clerk’s record containing the order of appointment within 5 days of the order being signed.

       We further ORDER the father’s newly appointed counsel to file the father’s appellee’s
brief within 20 days of appointment. Because we must dispose of this appeal within 180 days of
the date the notice of appeal was filed, any request for extensions of time will be disfavored. See
Tex. R. Jud. Admin. 6.2.




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of July, 2019.



                                                     ___________________________________
                                                     Keith E. Hottle,
                                                     Clerk of Court